DETAILED ACTION
	The Examiner tried contacting the attorney of record to propose an examiner’s amendment to allow the case thus leading to compact prosecution but it was unsuccessful.
Claim Objections
Claim 20-29 are objected to because of the following informalities:  
In claim 20, line 6, it appears that –noncontiguous-- should be inserted after “said second”.
In claim 20, line 7, it appears that –noncontiguous-- should be inserted after “said second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagakura (2015/0348908).
Re claim 1,Nagakura discloses a first resistor including a first resistive layer (14a) located over a substrate (12) and having a first sheet resistance; and a second resistor  including a first portion of a second resistive layer (16a) located over said substrate (12) and having a second sheet resistance different from said first sheet resistance ([0026]), said first resistive layer (14a) being located between said substrate (12) and a second noncontiguous portion (15a) of said second resistive layer (Fig. 6B).
Re claim 6, Nagakura discloses further comprising a dielectric layer (15a) located between said second resistive layer (16a) and said substrate (12), wherein said first resistive layer (14a) is located between said dielectric layer (15a) and said substrate (12).
Re claim 9, Nagakura discloses wherein a noncontiguous portion of said first resistive layer (14a) is located between said second resistive layer (16a) and said substrate (12) (Fig. 6B).
Re claim 10, Nagakura discloses wherein a dielectric layer (15a) is located between said second resistive layer (16) and said noncontiguous portion (14a) of said first resistive layer (14). 


Allowable Subject Matter
Claims 2-5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein said first sheet resistance is greater than said second resistance, as called for in claim 2;
wherein said second resistive layer is thicker than said first resistive layer, as called for in claim 3;
wherein said first and second resistive layers are formed from a same material, as called for in claim 4;
wherein said same material comprises polysilicon, as called for in claim 5;
wherein said noncontiguous second portion of the second resistive layer contacts said first resistive layer through an opening in said dielectric layer, as called for in claim 7; 
further comprising: first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said noncontiguous second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer, as called for in claim 8.
Pending the correction of issues outlined in the rejection above for claim 20
a second resistor including: a second noncontiguous portion of said first resistive layer; and a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, as called for in claim 20.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 20. Therefore, claim 20 would be allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 21-29 are also allowed as they depend from an allowed base claim.

Claims 30 and 31 are allowed.
With respect to claim 30, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second portion of said first resistive layer; and a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, wherein said first and second resistive layers are formed from a same material in combination with the remaining limitations called for in claim 30.
With respect to claim 31, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second resistor including: a second portion of said first resistive layer; a second resistive layer contacting said second portion, said second resistive layer located between said second portion and said substrate and having with a second sheet resistance different from said first sheet resistance, first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer in combination with the remaining limitations called for in claim 31.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 30, 2022